      Case 3:16-cv-01421-WHO Document 221 Filed 07/20/20 Page 1 of 4



1    Amber L. Eck (177882)
     HAEGGQUIST & ECK, LLP
2    225 Broadway, Suite 2050
     San Diego, California 92101
3    Telephone: 619.342.8000
     Facsimile: 619.342.7878
4    ambere@haelaw.com
5
     Robert B. Carey (pro hac vice)
6    Leonard W. Aragon (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
7    11 West Jefferson Street, Suite 1000
     Phoenix, Arizona 85003
8    Telephone: 602.840.5900
     Facsimile: 602.840.3012
9    rob@hbsslaw.com
     leonard@hbsslaw.com
10
     Attorneys for Plaintiffs and the Proposed Class
11

12

13
                                   UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16
       WILLIAM RUSHING and ELIZABETH                   Case No.: 16-cv-01421-WHO
17     PERLIN, individually and on behalf of all
18     others similarly situated,                      CLASS ACTION

19               Plaintiffs,                           STIPULATION AND [PROPOSED]
                                                       ORDER TO EXTEND BRIEFING
20     v.                                              DEADLINES AND TO CONTINUE
                                                       HEARINGS ON MOTION TO DISMISS
21     WILLIAMS-SONOMA, INC., et al.,                  AND MOTION TO COMPEL
                                                       ARBITRATION
22
                 Defendants.
23
                                                       Judge: William H. Orrick
24                                                     Courtroom: 2, 17th Floor

25                                                     8th Amd. Compl. Filed: June 5, 2020
                                                       Trial Date: Not Set
26
27

28
      Case 3:16-cv-01421-WHO Document 221 Filed 07/20/20 Page 2 of 4



1            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

2            Pursuant to Northern District of California Local Rules 6-1, 6-2, and 7-12, Plaintiffs

3    Elizabeth Perlin and William Rushing (“Plaintiffs”) and Defendants Williams-Sonoma, Inc.,

4    Williams-Sonoma DTC, Inc., and Williams-Sonoma Advertising, Inc. (collectively “Defendants”), by

5    and through their respective counsel, hereby respectfully stipulate and jointly request that the Court

6    approve the briefing schedule agreed upon by the parties regarding Defendants’ Motion to Dismiss

7    and Motion to Compel Arbitration (collectively, “Motions”), as set forth below.

8                                                 RECITALS

9            On July 6, 2020, Defendants filed a Motion to Dismiss with a hearing date of August 12,

10   2020 [Dkt. 218].

11           On July 8, 2020, Defendants filed a Motion to Compel Arbitration, also with a hearing date

12   of August 12, 2020 [Dkt. 219].

13           Under the Federal Rules of Civil Procedure and Local Rules of the Northern District of

14   California the current schedules for the Motions is as follows:

15           Motion to Dismiss

16           July 20, 2020 - Opposition to Motion to Dismiss

17           July 27, 2020 - Reply ISO Opposition to Motion to Dismiss

18           August 12, 2020 - Hearing

19           Motion to Compel Arbitration

20           July 22, 2020 - Opposition to Motion to Compel Arbitration

21           July 29, 2020 - Reply ISO Opposition to Motion to Compel

22           August 12, 2020 - Hearing

23           Plaintiffs’ counsel requested a short extension of time to respond to Defendants’ motions

24   due to several other deadlines in other cases and a pre-planned vacation. Once Defendants’ counsel

25   agreed to provide that extension, Plaintiffs’ counsel advised that Plaintiffs also intended to seek

26   discovery to support an opposition to the pending Motion to Compel Arbitration. Counsel are
27   meeting and conferring regarding Plaintiffs’ request for discovery and reserve their respective rights

28   to move to compel or to seek a protective order regarding such discovery.

                                                        1
     STIPULATION TO CONTINUE MOTION TO DISMISS AND MOTION TO COMPEL ARBITRATION DEADLINES       16-cv-04121-WHO
      Case 3:16-cv-01421-WHO Document 221 Filed 07/20/20 Page 3 of 4



1           THEREFORE, IT IS HEREBY AGREED AND STIPULATED by and between

2    parties, by and through their respective counsel, and subject to the Court’s approval, that the

3    briefing schedules on the Motions be set as follows:

4                  Plaintiffs’ Response to Defendants’ Motion to Dismiss is due August 5, 2020;
5                  Defendants’ Reply in Support of their Motion to Dismiss is due August 17, 2020;
6                  Plaintiffs’ response to Defendants’ Motion to Compel is due August 7, 2020;
7                  Defendants’ Reply in Support of their Motion to Compel is due August 19, 2020;
8                  The hearing for Defendants’ Motions is continued from August 12, 2020, to
9                   September 2, 2020.

10          IT IS SO STIPULATED.

11          I, Leonard W. Aragon, am the ECF User whose ID and password are being used to file this

12   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Robert J. Guite, counsel

13   of record for Defendants, has concurred in this filing.

14

15    Dated: July 17, 2020                                  HAGENS BERMAN SOBOL SHAPIRO LLP

16
                                                            By      /s/ Leonard W. Aragon
17                                                                  LEONARD W. ARAGON
18                                                          Robert B. Carey (pro hac vice)
                                                            Leonard W. Aragon (pro hac vice)
19
                                                            Amber L. Eck (177882)
20                                                          HAEGGQUIST & ECK, LLP
                                                            225 Broadway, Suite 2050
21                                                          San Diego, California 92101
22                                                          Attorneys for Plaintiffs
23
      Dated: July 17, 2020                                  SHEPPARD MULLIN RICHTER & HAMPTON LLP
24

25                                                          By       /s/ Robert J. Guite
                                                                     P. Craig Cardon
26                                                                   Robert J. Guite
                                                                     Benjamin O. Aigboboh
27
                                                                     Alyssa M. Shauer
28
                                                            Attorneys for Defendants
                                                        2
     STIPULATION TO CONTINUE MOTION TO DISMISS AND MOTION TO COMPEL ARBITRATION DEADLINES      16-cv-04121-WHO
     Case 3:16-cv-01421-WHO Document 221 Filed 07/20/20 Page 4 of 4



1           PURSUANT TO STIPULATION, IT IS SO ORDERED.

2

3    Dated: July 20, 2020
                                                          _____________________________
4                                                         Hon. William H. Orrick
                                                          United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
     STIPULATION TO CONTINUE MOTION TO DISMISS AND MOTION TO COMPEL ARBITRATION DEADLINES   16-cv-04121-WHO
